MARKS, J.
Except for the insurance carrier, the number of policies and their amounts, the facts of this case and the legal questions presented are identical with those in New York Life Insurance Co. v. Occidental Petroleum Corp., ante, p. 747 [111 Pac. (2d) 707].
For the reasons there given and upon the authorities there cited, the judgment is affirmed.
Barnard, P. J., and Griffin, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied May 22, 1941. Shenk, J., and Edmonds, J., did not participate herein.